Citation Nr: 0903071	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in June 2004, a statement of the case 
was issued in November 2004, and a substantive appeal was 
received in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for lumbar spine disability, 
rated 40 percent disabling from April 2003; left knee 
disability, rated 20 percent disabling from October 1999; rib 
disability, rated 10 percent disabling from May 1979; and 
thoracic spine disability, rated 10 percent disabling for 
right upper extremity, as well as 10 percent disabling for 
left upper extremity, both from April 2003.  The veteran 
claims entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a), 
as a result of his service-connected knee and spinal 
disabilities.

VA forms 21-4192 reflect that the veteran worked as a 
mechanic and lawnmower repairman.  

The veteran underwent a VA examination in September 2006.  
The veteran stated that he worked in law enforcement after 
his discharge until he had heart surgery in 1988 or 1989.  
The examiner opined that the veteran is not employable in law 
enforcement because of his back and left knee.  The examiner 
also noted the veteran's heart surgery in the discussion of 
the veteran's employability.  The examiner stated that, if 
the veteran were to work at all, it would have to be in a 
sedentary type job.  Furthermore, the examiner was not sure 
the veteran is qualified by training/experience for this.  

Since the examiner referred to the veteran's nonservice-
connected heart disease in the discussion of the veteran's 
employability, the Board is of the opinion that a VA 
examination is necessary to determine the impact of only the 
veteran's spinal and left knee disabilities on his ability to 
obtain and maintain gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for VA 
examinations for the spine and joints to 
assess the severity of his spinal and left 
knee disabilities.  It is imperative that 
the claims file be made available to the 
examiners for review in connection with 
the examinations.  After reviewing the 
record and examining the veteran, each 
examiner, as appropriate, should offer an 
opinion as to the impact of the veteran's 
service-connected spinal and left knee 
disabilities on his ability to obtain and 
maintain gainful employment.  The 
examiners should disregard the impact of 
the veteran's coronary artery 
disease/arteriosclerotic heart disease on 
his ability to obtain and maintain gainful 
employment.  

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue on appeal.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him an opportunity to respond 
before this case is returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




